Citation Nr: 0805887	
Decision Date: 02/21/08    Archive Date: 03/03/08

DOCKET NO.  05-38 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an effective date earlier than November 18, 
2004 for a compensable evaluation for service-connected 
bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

The veteran served on active duty in the United States Army 
from September 1966 to June 1969.  Service in the Republic of 
Vietnam is indicated by the record. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri. 

Procedural history 

In September 2002 the RO granted service connection for 
hearing loss and established a noncompensable (zero percent) 
disability rating, effective July 18, 2001.  The veteran 
indicated his dissatisfaction with the disability rating 
assigned 
in September 2003.  A statement of the case (SOC) was issued 
in September 2004 as to the issue of an increased rating; the 
veteran perfected his appeal with the timely submission of a 
substantive appeal [VA Form 9] in October 2004.  

In February 2005 the RO increased the rating assigned for 
veteran's service-connected hearing loss disability rating to 
10 percent.  An effective date of November 18, 2004 was 
established, based on an audiological evaluation of the same 
date.  

The veteran has subsequently perfected an appeal as to the 
issue of entitlement to an effective date earlier than 
November 18, 2004 for a compensable evaluation of his 
service-connected bilateral hearing loss.  

Issues not on appeal

In February 2005, the veteran submitted a statement 
indicating that he was satisfied with the assigned 10 percent 
disability rating but that he wished to continue his appeal 
as to the assigned effective date.  His claim of an 
entitlement to an increased rating for service-connected 
hearing loss has accordingly been withdrawn.  See 38 C.F.R. § 
20.204 (2007).  

The veteran subsequently filed a new claim seeking an 
increased rating for his service-connected bilateral hearing 
loss.  That issue has not yet been addressed by the RO, and 
is referred to the RO for appropriate action. See Godfrey v. 
Brown, 
7 Vet. App. 398 (1995) [the Board does not have jurisdiction 
of issues not yet adjudicated by the RO].


FINDINGS OF FACT

1.  The veteran's service-connected bilateral hearing loss is 
rated zero percent disabling from the date of service 
connection, July 18, 2001, to November 17, 2004; and 10 
percent disabling thereafter. 

2.  The medical evidence of record indicates that from May 
14, 2002 forward, a 10 percent disability rating is warranted 
for the veteran's bilateral hearing loss. 


CONCLUSION OF LAW

The criteria for the assignment of a 10 percent disability 
rating are met for the veteran's service-connected bilateral 
hearing loss between May 14, 2002 and November 18, 2004.  38 
U.S.C.A. §§ 1155, 5107(b), 5110 (West 2002); 38 C.F.R. 
§§ 3.102, 3.400, 4.85, 4.86 (2007); Fenderson v. West, 12 
Vet. App. 119 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks entitlement to an effective date earlier 
than the currently assigned November 18, 2004 date for a 
compensable (10 percent) disability rating for his service-
connected bilateral hearing loss.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision. 



The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002).

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  
Crucially, the veteran was informed of VA's duty to assist 
him in the development of his claim in a letter dated July 
11, 2005, whereby the veteran was advised of the provisions 
of the VCAA.  

In any event, no VCAA notice is necessary in this case 
because, as is more thoroughly explained below, the outcome 
of this earlier effective date claims depends exclusively on 
documents which are already contained in the veteran's VA 
claims folder.  The Court has held that a veteran claiming 
entitlement to an earlier effective date is not prejudiced by 
failure to provide him with VCAA notice of the laws and 
regulations governing effective dates, if, based on the facts 
of the case, entitlement to an earlier effective date is not 
shown as a matter of law.  See Nelson v. Principi, 18 Vet. 
App. 407, 410 (2004).  No additional development could alter 
the evidentiary or procedural posture of this case.  

In the absence of potential additional evidence, no notice is 
necessary.  See DelaCruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
claimant].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  

As was alluded to above, the outcome of this earlier 
effective date claim rests with evidence which is already in 
the claims folder, which will be discussed below.  

General due process considerations have been satisfied.  See 
38 C.F.R. § 3.103 (2007).  The veteran has been accorded 
ample opportunity to present evidence and argument on this 
matter.  He has declined to exercise his option of a personal 
hearing with a Veterans Law Judge. 

In short, the Board believes that the issues were properly 
developed for appellate purposes.  Further development would 
be a useless exercise.  Accordingly, the Board will proceed 
to a decision on the merits.

Relevant law and regulations

Disability ratings

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2007) [general rating considerations; 
essentials of evaluative ratings].

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

Specific rating criteria

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  

Hearing loss disability evaluations range from noncompensable 
to 100 percent based on organic impairment of hearing acuity, 
as measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by puretone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  The rating 
schedule establishes 11 auditory acuity levels designated 
from Level I for essentially normal hearing acuity, through 
Level XI for profound deafness.  VA audiometric examinations 
are conducted using a controlled speech discrimination test 
(Maryland CNC) together with the results of a puretone 
audiometry test.  The vertical lines in Table VI (in 38 
C.F.R. § 4.85) represent nine categories of the percentage of 
discrimination based on the controlled speech discrimination 
test.  The horizontal columns in Table VI represent nine 
categories of decibel (dB) loss based on the pure tone 
audiometry test.  The numeric designation of impaired hearing 
(Levels I through XI) is determined for each ear by 
intersecting the vertical row appropriate for the percentage 
of discrimination and the horizontal column appropriate to 
the puretone dB loss.

The percentage evaluation is found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage 
evaluation is 30 percent.  
See 38 C.F.R. § 4.85 (2006).  

Effective June 10, 1999, regulatory changes were made to the 
schedule for rating disabilities pertaining to diseases of 
the ear, including the criteria for evaluating hearing loss.  
The Board notes that the veteran's initial claim for service 
connection for bilateral hearing loss was received in July 
18, 2001, after the amended regulations became effective.  
Thus, the veteran's claim will be evaluated in accordance 
with the amended regulations only.  See VAOPGCPREC 3-2000 
(2000).

In this regard, the Board notes that the method described 
above using Tables VI and VII was not changed.  However, 
pertinent changes were made to 38 C.F.R. § 4.86, regarding 
cases of exceptional hearing loss.

The provisions of 38 C.F.R. § 4.86(a) provide that when the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIA, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  The provisions of 38 C.F.R. § 
4.86(b) provide that when the puretone threshold is 30 dB or 
less at 1,000 hertz, and 70 dB or more at 2,000 hertz, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIA, whichever results is the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.

Effective dates

The effective date of an award of increased disability 
compensation is the earliest date that it is factually 
ascertainable that an increase in disability has occurred, if 
a claim is received within one year thereof.  Otherwise, it 
is the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400(o)(1) (2007). 

Claims

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA. 38 U.S.C.A. § 
5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2007). The term 
"claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit. 38 C.F.R. § 3.1(p) (2007).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a veteran or his representative, may be considered an 
informal claim. Such informal claim must identify the benefit 
sought. Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution. If received within one year from 
the date it was sent to the veteran, it will be considered 
filed as of the date of receipt of the informal claim. 38 
C.F.R. § 3.155 (2007).

Analysis 

The veteran seeks entitlement to an effective date earlier 
than November 18, 2004 for a compensable evaluation for 
service-connected bilateral hearing loss.  Specifically, the 
veteran contends that his 10 percent disability rating should 
have been granted effective July 18, 2001, the date he was 
service-connected for bilateral hearing loss.  See, e.g., the 
February 18, 2005, notice of disagreement. 

The veteran's service-connected bilateral hearing loss was 
rated zero percent disabling from the date of service 
connection, July 18, 2001 to November 17, 2004, and 10 
percent disabling thereafter.  The RO chose the date of the 
10 percent increase based on an audiological examination 
report conducted on November 18, 2004 which demonstrated a 
compensable level of bilateral hearing loss.  

The veteran has pursued this claim continually since he filed 
his claim for service connection in July 2001.  As was 
discussed above, Fenderson applies.  The Board has reviewed 
the evidence of record to see if it was factually 
ascertainable in the period between July 18, 2001 and 
November 17, 2004 that the veteran was entitled to a higher 
disability rating.  See 38 C.F.R. § 3.400(o) (2007).  The 
evidence of record contains two audiological examination 
reports that fall within this time period. 



In September 2002, the veteran underwent a VA audiological 
examination which yielded the following results: 





HERTZ



1000
2000
3000
4000
Average
RIGHT
85
75
75
70
76
LEFT
20
25
40
40
31

Puretone threshold averages were 76 decibels in the right ear 
and 31 decibels in the left.  Speech discrimination scores at 
that time were 44 percent in the right ear and 96 percent in 
the left ear.  Applying the schedular criteria, this 
examination report yielded a numerical designation of IX in 
the right ear (74 to 81 percent average puretone decibel 
hearing loss, with between 44 and 50 percent speech 
discrimination) and a numerical designation of I for the left 
ear (0 to 41  percent average puretone decibel hearing loss, 
with between 92 and 100 percent speech discrimination).

Entering the category designations from the September 2002 
examination into Table VII results in a noncompensable 
disability rating under Diagnostic Code 6100.  

The other audiological examination report of record is dated 
May 14, 2002.  Results of that examination were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
80
75
--
70
 --
LEFT
20
25
40
30
29

As noted above, the May 2002 examination results did not 
record the 3000 Hertz puretone threshold for the veteran's 
right ear and the puretone threshold average can not be 
obtained.  See 38 C.F.R. § 4.85(d) (2007) ['Puretone 
threshold average,' as used in tables VI and VIa, is the sum 
of the puretone thresholds at 1000, 2000, 3000 and 4000 
Hertz, divided by four.]

Speech recognition scores during the May 2002 examination 
were 40 percent in the right ear and 88 percent in the left 
ear.  These speech recognition scores are lower than those 
recorded in September 2002 and are significant to the 
veteran's claim.  In particular, assuming for the sake of 
argument, that the veteran had perfect hearing in the 3000 
Hertz frequency in his right ear, the speech recognition 
scores recorded during the May 2002 audiological test, in 
conjunction with the recorded puretone thresholds, would 
still warrant a compensable disability rating.  

For example: 




HERTZ



1000
2000
3000
4000
Average
RIGHT
80
75
0
70
54
LEFT
20
25
40
30
29

Applying the schedular criteria, the May 2002 examination 
yields a numerical designation of VIII in the right ear (50 
to 57 percent average puretone decibel hearing loss, with 
between 36 and 42 percent speech discrimination) and a 
numerical designation of II for the left ear (0 to 41 percent 
average puretone decibel hearing loss, with between 84 and 90 
percent speech discrimination).

Entering the category designations from the May 2002 
examination into Table VII results in a 10 percent 
compensable disability rating under Diagnostic Code 6100.  

Thus, in light of the foregoing, and resolving all doubt in 
the veteran's favor, the Board concludes that the 
symptomatology associated with the veteran's bilateral 
hearing loss approximated that which allows for the 
assignment of 10 percent rating as of  May 14, 2002.  See 
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2007).     

The Board adds that there is no evidence that that a 
compensable rating was warranted from July 18, 2001 to May 
14, 2002.  In addition, there is no evidence that a rating 
higher than 10 percent was warranted at any time since 
service connection was granted, July 18, 2001.  The veteran 
and his representative have pointed to no such evidence.  

Conclusion

In sum, for the reasons and bases expressed above it is the 
Board's decision that an effective date of May 14, 2002 is 
warranted for the assignment of a 10 percent disability 
rating for the veteran's bilateral hearing loss.  The appeal 
is allowed to that extent.


ORDER

Entitlement to an effective date of May 14, 2002 for a 10 
percent evaluation for the service-connected bilateral 
hearing loss is granted. 



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


